Citation Nr: 1533808	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  15-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for a meningioma tumor of the brain, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service had active duty service from August 1956 to August 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2014 rating decision in which the RO, inter alia, denied service connection for lung cancer and a meningioma tumor of the brain.  In December 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2015, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015.

In response to the Veteran's request for a Board hearing before a Veterans Law Judge, a Board video-conference hearing was scheduled for August 2015.  However, prior to the hearing, the Veteran's representative canceled the scheduled hearing.  Under the circumstances of this case, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In August 2015, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paper claims processing system. The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through November 2014; such records were considered in the January 2015 SOC.   The remaining documents are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims of service connection for lung cancer and for a meningioma tumor of the brain  is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Board notes that the National Research Council of the National Academies Committee on Contaminated Water released a report in 2009 indicating that the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987.  Benzene and vinyl chloride were also present in the water.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See Veterans Benefits Administration (VBA) Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune.  Lung cancer has been identified as having such a limited or suggestive association; however, a meningioma tumor of the brain has not been so identified.

The Veteran alleges that his lung cancer and a meningioma tumor of the brain result from his exposure to contaminated water at Camp Lejeune.  Service treatment records are negative for findings, treatments or diagnoses related to lung cancer and/or a meningioma tumor of the brain.  Service personnel records confirm that the Veteran was stationed at Camp Lejeune from December 1956 to May 1957 and from October 1957 to August 1958.

In a November 2014 opinion, a VA examiner found that the Veteran's non-small cell lung cancer and meningioma were less likely as not caused by or a result of his exposure to contaminated water at Camp Lejeune.  The examiner reasoned that the epidemiology of lung cancer had been intensively investigated since the mid-1900s, that cigarette smoking was the predominant cause of lung cancer, and that a positive family history and acquired lung disease were also among a host of factors that were clinically useful risk indicators for lung cancer.  The examiner further reasoned that, by contrast, there was only limited/suggestive evidence of association of lung cancer with solvents found in the drinking water at Camp Lejeune and that the Veteran was "there for only less than a year: days."  The examiner noted that the Veteran had a "strong family history" of lung cancer in his sister and that he had a 60 pack-year history of smoking cigarettes.  With regards to the meningioma, the examiner reasoned that it was not among the tumors which have been linked to the drinking water at Camp Lejeune but that it has been linked to other causes, including ionizing radiation.

However, the Veteran disputes some of the factual bases for the November 2014 opinion.  Specifically, in his December 2014 NOD, the Veteran wrote that he began smoking cigarettes during basic training, that he stopped smoking at age 34 (i.e. in 1972), and that he had been stationed at Camp Lejeune for two years, which he asserts was not a relatively short period of time.  Further, in his March 2015 substantive appeal, the Veteran wrote that he did not have a family history of lung cancer.  This November 2014 opinion therefore appears to be based on an inaccurate factual premise, as the Veteran had been stationed at Camp Lejeune for approximately 17 months and did not have a family history of lung cancer.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  The Board also notes that the Veteran's reported smoking history appears to be somewhat inconsistent in the clinical evidence, as a history of 90 pack years was noted in a July 2014 VA treatment note and that he quit smoking in 1968 in a December 2012 VA treatment note.   

Moreover, the Board notes a January 2015 opinion from Dr. M. J., a VA pulmonary physician, who indicated that it was "certainly a possibility" that exposure to environmental contaminants "could have contributed" to this Veteran's lung cancer if he was at Camp Lejeune during the time period in which this contamination was present.  This opinion is not sufficient to substantiate the claim due to the speculative or vague language employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also; Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, an addendum opinion must be obtained that considers the impact, if any, the Veteran's family history and smoking history, as well as his 17 months of being stationed at Camp Lejeune.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claims for service connection for lung cancer and a meningioma tumor of the brain.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the AOJ should arrange to obtain an addendum opinion from the November 2014 VA examiner or another appropriate physician based on claims file review, if possible.  The AOJ should only arrange for further examination of the Veteran to obtain the requested opinion if such  examination is deemed necessary in the judgment of a competent medical professional-i. e., the physician designated to provide the addendum opinion. T

he Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2014)..  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion on these claims, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Providence VA Medical Center (VAMC) and that records from that facility dated through January 2015 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Providence VAMC all pertinent, outstanding treatment records of the Veteran dated since January 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A      § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Providence VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 2015.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the November 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary by a competent, medical professional.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

As regards the Veteran's diagnosed lung cancer and meningioma tumor of the brain, for each disability, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether is at least as likely as not (i.e., a 50 percent or greater probability) that each such disability had its origins in or is otherwise medically related to service, to include his exposure to contaminated water exposure at Camp Lejeune from December 1956 to May 1957 and from October 1957 to August 1958.

In rendering each requested opinion, the physician must  comment on the significance, if any, of the Veteran's reports that he did not have a family history of lung cancer, as well as his reports that he had quit smoking at age 34.  All pertinent in- and post-service medical and other objective evidence od record, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of the Veteran's symptoms, must be considered. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that  added to the claims file since the last adjudication, and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

